DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/19/2020 and 10/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brochard et al. (US 2014/0183298 A1).

Regarding claim 1, Brochard teaches a forward engine attachment system (Fig. 3; “Forward engine attachment 114”, Para. [0098]) for an engine (Fig. 1, “turbine engine”, 10) of an aircraft (Fig. 3; “propulsion system 108 for an aircraft”, Para. [0097]), the forward engine attachment system comprising: a jet engine pylon (Fig. 2, “pylon”, 12; visible in Fig. 3) comprising, in a region of a forward part thereof (Figs. 2-3, region adjacent “12”), a front part having an attachment wall (Fig. 2, “bracket”, 20; visible in Fig. 3); and a forward engine attachment (Fig. 3; “Forward engine attachment 114”, Para. [0098]) comprising a connecting rod system (Fig. 3, “connecting rods” 122 & “shackles” 124) on either side of a median plane (Fig. 3 shows 122 & 124 on either side of a median, both longitudinally and transversely), wherein each connecting rod system is fixed in articulated manner by at least one first link point to the attachment wall (Fig. 3, at “connecting units”, 128a & 128c; articulation discussed: “First connecting unit 128a is formed from a first bushing 130a having the shape of a rotating roll, and from a first shaft 132a installed pivoting in first bushing 130a around a first pivot axis 133a (FIG. 4) and connected to bracket 20 of pylon 12 (FIG. 3), for example by means of a ball joint (not visible)”, para. [0103]) and is configured to be fixed in an articulated manner by at least one second link point to a forward part of the engine (Fig. 3, “connecting units”, 128b; articulation discussed: “Second connecting unit 128b is formed from a second bushing 130b having the 

Regarding claim 2, Brochard teaches the forward engine attachment system according to claim 1, wherein the attachment wall (Fig. 3, “bracket” 20) is mounted on the bar (Figs. 3-4, “connecting units”, 128a & 128b) by a swivel link (Figs. 3-4, “means of a ball joints” 130a & 130b; “First connecting unit 128a is formed from a first bushing 130a having the shape of a 

Regarding claim 4, Brochard teaches an aircraft comprising a structure (“Flexible Linking Device for an Aircraft Propulsion System”, Title), an engine and a forward engine attachment system according to claim 1 (see claim 1 above), wherein the jet engine pylon is fixed to the structure (Figs. 1-3, “pylon” 12 shown fixed to the linking device structure via “bracket” 20), and wherein a forward part of the engine is fixed to the at least one second link point (Fig. 3, “connecting units”, 128b; shown how “connecting unit” are connected to front part of engine more clearly in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochard et al. (US 2014/0183298 A1) in view of Cazenave (US 6474597 B1).

Regarding claim 3, Brochard teaches the forward engine attachment system according to claim 1 (see claim 1 above), comprising, for each connecting rod system, a stand-by safety coupling point activated in event of failure of a primary stress path (Fig. 3 shows a redundant set of “connecting rods” 122 and “shackle” 124; the redundancy provides a stand-by safety coupling 
Brochard does not expressly disclose an auxiliary stress path between the engine and the jet engine pylon; the clevis produced in the engine.
However, in an analogous aircraft engine pylon art, Cazenave teaches an auxiliary stress path between the engine and the jet engine pylon (“In the unlikely, and rare event, of failure of the main engine pin 32 and/or main bracket 2 or other failure within the main engine mounting side and vertical load path, however the engine 10 will drop slightly. In this case the safety link pins 54a,54b mounted within the clearance holes 56a,56b will become engaged within the clearance holes 56a,56b and the safety links 48a,48b will be engaged and will carry the engine side and vertical loads transmitting them through the safety bracket 44 to the pylon 18 and aircraft”, Col. 6, Lines 17-26); the clevis produced in the engine (Fig. 2 shows assembly produced within “cowling” 14 and engine nacelle, connected to/extending from “core engine” 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brochard to further include an auxiliary stress path between the engine and the jet engine pylon; the clevis produced in the engine, as taught by Cazenave, to ensure protection from structural failures within the fan or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647